ACCEPTED
                                                                                         03-14-00408-CR
                                                                                                 4927299
                                                                                THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    4/17/2015 9:17:03 AM
                                                                                        JEFFREY D. KYLE
                               NO. 03-14-00088-CR                                                  CLERK
                                03-14-00408-CR

                                         IN THE                          FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                               COURT OF APPEALS                   4/17/2015 9:17:03 AM
                                                                    JEFFREY D. KYLE
                                                                          Clerk
                          THIRD DISTRICT OF TEXAS

                                 AUSTIN, TEXAS

DARIUS DONTAE LOVINGS                      §                           APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

            APPEAL FROM THE 390TH JUDICIAL DISTRICT COURT

                            TRAVIS COUNTY, TEXAS

              CAUSE NO. D1-DC-12-301231 and D1-DC-12-203247

            STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a)    Following his convictions for Murder and Aggravated Robbery, the

appellant filed his notice of appeal in the above causes on February 10, 2014, and June

18, 2014. Appellant’s counsel filed a brief on March 18, 2015.

                                           1
      (c)      The State’s brief is currently due on April 17, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since this brief was filed, the attorney assigned to this case

            has been working on other pressing appellate matters and has not had

            sufficient time to prepare an adequate response to this brief.

      2. This request is not made for the purpose of delay, but to ensure that the

            Court has a proper State’s brief to aid in the just disposition of the above

            cause.




                                             2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to May 18, 2015.

                                             Respectfully submitted,

                                             ROSEMARY LEHMBERG
                                             District Attorney
                                             Travis County, Texas

                                             /s/ Kathryn A. Scales
                                             Kathryn A. Scales
                                             Assistant District Attorney
                                             State Bar No. 00789128
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. 854-4810
                                             Kathryn.Scales@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

233 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Kathryn A. Scales
                                                Kathryn A. Scales
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 17th day of April, 2015, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Paul Evans,

Attorney at Law, 811 Nueces Street, Austin, Texas 78701-2215.

                                                /s/ Kathryn A. Scales
                                                Kathryn A. Scales
                                                Assistant District Attorney




                                          4